In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Mount Pleasant, dated September 9,1999, which, after a hearing, denied the petitioners’ application for area variances, the appeal is from a judgment of the Supreme Court, Westchester County (Perone, J.), entered June 28, 2000, which granted the petition, annulled the determination, and directed the respondent to issue the requested variances to the petitioners.
Ordered that the judgment is affirmed, without costs or disbursements.
The record established that the relief sought by the petitioners would not produce an undesirable change in the character of the neighborhood, particularly since the majority of the homes in the area were built on substandard lots. Thus, the Zoning Board’s denial of the variances was not supported by substantial evidence (see, Matter of Sasso v Osgood, 86 NY2d 374; Matter of De Sena v Board of Zoning Appeals, 45 NY2d 105). Santucci, J. P., S. Miller, Friedmann and Cozier, JJ., concur.